IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-11-00328-CR

                         EX PARTE JERWOODY MOLER



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 25392


                           MEMORANDUM OPINION


       Appellant’s “application for writ of habeas corpus and motion to appeal

judgment on motion to dismiss” was filed in this Court on August 25, 2011. Based on

this document and the parties’ briefs, it appears that Appellant’s pretrial application for

writ of habeas corpus (seeking bail reduction or release under Code of Criminal

Procedure art. 17.151) was filed in the trial court on December 15, 2010. Appellant and

the State assert that this pretrial application has not been ruled on by the trial court.

       It appears that Appellant seeks in part a writ of habeas corpus from this Court,

but this Court does not have original habeas corpus jurisdiction in criminal law matters.

Ex parte Price, 228 S.W.3d 885, 886 (Tex. App.—Waco 2007, no pet.). Accordingly,

Appellant’s claim for habeas corpus relief from this Court is dismissed for lack of
jurisdiction.

       Appellant alleges that his motion to dismiss was heard and denied on March 11,

2011, and the State asserts that it was denied on March 14, 2011 (according to the trial

court’s docket sheet, which the State has provided us).        We will treat Appellant’s

“application for writ of habeas corpus and motion to appeal judgment on motion to

dismiss” in part as a notice of appeal of the trial court’s denial of Appellant’s motion to

dismiss. This Court lacks jurisdiction of Appellant’s appeal of the trial court’s denial of

Appellant’s motion to dismiss because the notice of appeal is untimely. See TEX. R. APP.

P. 26.2(a)(1) (providing that notice of appeal must be filed within 30 days after day trial

court enters an appealable order).       Furthermore, this Court lacks jurisdiction of

Appellant’s appeal of the trial court’s denial of Appellant’s motion to dismiss because

this Court does not have jurisdiction of such an interlocutory appeal. See Abbott v. State,

271 S.W.3d 694 (Tex. Crim. App. 2008) (standard for determining jurisdiction is not

whether appeal is precluded by law, but whether appeal is authorized by law); Everett

v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.) (stating that this court has

jurisdiction over criminal appeals only when expressly granted by law).

       Accordingly, this cause, as both an original proceeding seeking a writ of habeas

corpus in a criminal case and an interlocutory appeal, is dismissed in its entirety for

lack of jurisdiction.



                                                 REX D. DAVIS
                                                 Justice


Ex parte Moler                                                                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed September 28, 2011
Do not publish
[CR25]




Ex parte Moler                                   Page 3